Citation Nr: 1718584	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired eye disorder, to include vision problems, glaucoma, cataracts, and ptosis.

2.  Entitlement to a compensable evaluation for bilateral hearing loss. 

3.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a skin condition.

4.  Entitlement to service connection for a low platelet count. 

5.  Entitlement to service connection for a back condition.

6.  Whether new and material evidence has been submitted sufficient to reopen the claim entitlement to service connection for a right hand disability, secondary to stroke.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to April 1972.  

The issue of entitlement to service connection for an acquired eye disorder, to include vision problems, glaucoma, cataracts, and ptosis comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  The other issues come before the Board from a January 2016 rating decision.

The issue of entitlement to service connection for an acquired eye disorder was previously before the Board on several occasions.  In a September 2011 decision, the Board reopened the claim and then denied, on the merits, the issue of service connection for vision problems.  The Veteran appealed the Board's September 2011 denial of his claim for service connection for vision problems to the United States Court of Appeals for Veterans Claims (Court).  

In a September 2012 Memorandum Decision, the Court vacated that part of the Board's September 2011 decision that denied service connection for vision problems and remanded the matter for further development.

In June 2013, the Board remanded the matter for development pursuant to the Court's instructions.  In December 2013, the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the Court.
In a December 2014 memorandum decision, the Court vacated the Board's December 2013 decision and remanded it for readjudication.  

In October 2015, the Board remanded the claim for further development.  The Board denied the issue of entitlement to service connection for an acquired eye disorder in a July 2016 decision.  The Veteran appealed the Board's denial.  In March 2015, the Court granted the Joint Motion for Remand, which vacated and remanded the Board's denial.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The December 2015 examiner found that it was less likely as not that any identified acquired eye disorder had its onset during active service or otherwise originated during active service based on a thorough review of the record and peer reviewed medical literature.  He found that the Veteran's service-connected disabilities and prescribed medications did not cause the current eye conditions, because there were no reported medications or clinical findings that would suggest the current ocular conditions were related to anything other than being a current normal and an expected ocular change finding.  The examiner provided the same rationale regarding the issue of whether the Veteran's eye conditions were aggravated beyond their natural progression by his service-connected disabilities.  

The JMR found that the opinion was inadequate because the examiner did not identify all of the Veteran's service-connected disabilities or medications prescribed as treatment and the rationale for why the eye conditions were not caused or aggravated by service-connected disabilities was non-specific.  Lastly, the Court found that the examiner used the wrong evidentiary standard.  Based on the forgoing, a remand is necessary to provide the Veteran with a VA examination and to obtain an etiological opinion by a VA ophthalmologist.

In a January 2016 rating decision, the RO denied a compensable evaluation for bilateral hearing loss, the petitions to reopen the claims of entitlement to service connection for a skin condition and for a right hand disability, secondary to stroke; and, service connection for a low platelet count and a back condition.  In June 2016 the Veteran filed a notice of disagreement with the January 2016 rating decision.  No Statement of the Case (SOC) has been issued regarding these claims; accordingly, an SOC must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should furnish the Veteran a SOC as to the issues of entitlement to a compensable evaluation for bilateral hearing loss; whether new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for a skin condition and for a right hand disability, secondary to stroke; and, service connection for a low platelet count and a back condition.  Only if the Veteran perfects a timely appeal as to these claims by filing a Substantive Appeal should these matters be returned to the Board for the purpose of appellate disposition.

2.  Contact the Veteran and request that he provide information as to all treatment of his acquired eye disorders, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

3.  Schedule the Veteran for a VA ophthalmological examination to evaluate the nature and etiology of the Veteran's acquired eye disorders.  The AOJ should ensure that the examiner is notified of all conditions that for which service connection has been established.  

The examiner should advance an opinion as to the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that any identified acquired eye disorder had its onset during active service or otherwise originated during active service?  

b)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified acquired eye disorder is related to the Veteran's bipolar disorder and other service-connected disabilities and the medications prescribed to treat the disabilities?  

c)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified acquired eye disorder increased in severity beyond its natural progression due to the Veteran's bipolar disorder and other service-connected disabilities and the medications prescribed to treat the disabilities?  

In responding to the inquiries above, the examiner is advised that service connection is currently in effect for a bipolar disorder, bilateral hearing loss, and tinnitus.  In providing his or her opinion, the VA examiner must specifically list the Veteran's service-connected disabilities and the medications he takes for treatment.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of service connection for an acquired eye disorder to include vision problems, glaucoma, cataracts, and ptosis.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




